Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 16/889,443 filed on 06/01/2020. 
Claims 1 – 15 are pending and ready for examination.


Priority
This application a continuation application of U.S. application no. 15/771,319 filed on 04/26/2018, which is a PCT national phase of International Application no. PCT/CN2016/071960 filed on 01/25/2016.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/01/2020, 08/26/2020 and 12/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 1, 2, 5 – 7, 10 – 12 and 15 are objected to because of the following informalities:  
Claims 1, 5, 6, 10, 11 and 15 recite “the first data”; it should read as “the first SPS data” in order to be consistence with first recitation of “first semi-persistent scheduling (SPS) data”. 
Claims 1, 2, 5, 6, 7, 10, 11, 12 and 15 recite “the second data”; it should read as “the second DS data” in order to be consistence with first recitation of “second dynamic scheduling (DS) data”. 
Appropriate corrections are required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 13 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 – 3, 6 – 10, 13 – 17  and 20, 

Table 1: Claim comparison between instant application and Patent
Instant application no. 16/889,443  
Patent no. US 10,716,131 B2
1. A data communication method, comprising: 




communicating, by a terminal, first semi-persistent scheduling (SPS) data on first time resource in a time unit, 








the first data is transmitted at a transmission time interval (TTI) smaller than or equal to a length of the time unit, and the second data is transmitted at a TTI smaller than or equal to the length of the time unit.


























wherein the first time resource is not overlapped with a second time resource in the time unit,

receiving, by a terminal, first indication signaling sent by a base station, the first indication signaling indicating the terminal to communicate first semi-persistent scheduling (SPS) data at a first Transmission Time Interval (TTI) on a target time unit of a target carrier; 
receiving, by the terminal, second indication signaling sent by the base station, the second indication signaling indicating the terminal to communicate of the target carrier, wherein a length of the first TTI is unequal to a length of the second TTI, moreover, the length of the first TTI is smaller than or equal to a length of a time unit, and the length of the second TTI is smaller than or equal to the length of the time unit; 
determining, by the terminal, a location of a first time resource occupied by SPS transmission in the target time unit and a location of a second time resource occupied by DS transmission in the target time unit; and 
determining, by the terminal, to communicate at least one of the first SPS data or the second DS data according to the location of the first time resource in the target time unit and the location of the second time resource in the target time unit.


determining, by the terminal, to communicate at least one of the first SPS data or the second DS data according to the location of the first time resource in the target time unit and the location of the second time resource in the target time unit comprises: when the first time resource and the second time resource are not overlapped in the target time unit, determining, by the terminal, to occupy the first time resource to communicate the first SPS data and occupy the second time resource to communicate the second DS data.


As can be seen from the direct claim comparison of Table 1, all limitations of claim 1 of the instant application are narrated in claims 1+6 of the patent. Moreover, the instant claim is a boarder version of the Patented claims. The dissimilar parts of the claims are underlined. Therefore, claim 1 of instant application can be rejected on the ground of obviousness-type double patenting rejection over patented claims 1+6. Similar claim comparison applies for independent claims 6 and 11 of the instant 

Table 2: Claims of instant application vs. Patented claims
Instant application no. 16/889,443  
Patent no. US 10,716,131 B2
1
1+6
2
1
3
2
4
7
5
3
6
8+13
7
8
8
9
9
14
10
10
11
15+20
12
15
13
16
15
17


Allowable Subject Matter
Claims 1 – 15 are allowable over prior arts; but obviousness-type double patenting rejection needs to be overcome.




Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Chen et al. (Pub. No. US 2017/0288819 A1) – “Hybrid automatic repeat request timing for reduced transmission time intervals” discloses systems, methods, and apparatuses for wireless communication, including hybrid automatic repeat request (HARQ) feedback in a system that supports communications using transmission time intervals (TTIs) of different durations. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ROWNAK ISLAM/
Primary Examiner, Art Unit 2474